ANNEX “A”

CORPORATE SECRETARY’S
CERTIFICATION
é é

REPUBLIC OF THE PHILIPPINES) ER AOS aul hs}

MAKATI CITY )S.S.

SECRETARY’S CERTIFICATE

|, REGINO A. MORENO, of legal age, the duly elected and qualified
Secretary of FILIPINAS MINING CORPORATION with principal office at at 15th
Floor, Sagittarius Condominium, H.V. dela Costa Street, Salcedo Village, Makati,
Metro Manila, do hereby certify that at the special meeting of the Board of
Directors of the Corporation on May 20, 1997 at its principal office, where a
quorum was present, the following resolutions were unanimously adopted:

“RESOLVED, to grant full authority to Carmen
Luz Herlihy and/or Michael Luz Herlihy to take all steps
necessary and proper for the filing of application for
Mineral Production Sharing Agreement over areas
covered by the Mining Lease Contract of Filipinas
Mining Corporation;

“RESOLVED, FURTHER, that Carmen Luz
Herlihy and/or Michael Luz Herlihy be authorized to
sign and execute any and all papers and documents
which may be necessary to accomplish the foregoing
purposes.”

IN WITNESS WHEREOF, | have hereunto set my hand this 7th day of
August 1997 at Makati-City.

Corporate Secretary

SUBSCRIBED AND SWORN to before me this 7th day of August 1997 at
Makati City; affiant exhibited to me his CTC No. 11880557E, issued at Villasis,

Pangasinan on July 25, 1997.

jh (G ™
Doc. No. 278; MA. CARMELA C. LAJOM
Page No. 56; Notary Public
Book No. 1; Until December 31, 1998
Series of 1997. PTR No. 8036298/1-24-97/Makati
c:\RAM\others

sec-cert.fillagy
ANNEX "B"

Location Map/Sketch Plan
~
&

17440000...

Mi A
HES Sa

te

a

45-47-52.60
15-47-52.60
15-47-42.80
15-47-42.80
15-47-23.00
15-47-23.00
15-47-33.00
15-47-33.00
15-47-23.00
15-47-23.00
15-47-00.00
15-47-00.00
15-47-04.00
15-47-04.00
15-47-13.40
15-47-13.40
15-47-04.00
15-47-04.00
15-47-33.00

15-47-33.00 FA
15-47-23.20 ie

vale

wy

15-47-23.20
415-47-13.50
15-47-13.50
15-47-06.00
15-47-06.00
15-47-25.40

ih

y
18-47-25.40 i
15-47-35.30 ‘
45-47-35.30 AN

15-47-43.00
15-47-43.00
15-47-52.70
15-47-52.70
15-48-02.30
15-48-02.30

179000 Es 805

BINAGEAG 2 4,
Users noting errors on this map arc requested to nouty the
National Mapping and Resource Information Authority (NAMRIA),

Fort Andres Bonifacio, Makati, Metro Manila. 0 eS 4 eon,
100 50 7000
2
ean
LEGEND 1 % °
Se
MAP INFORMATION AS OF 1977
A LANE IS GENERALLY CONSIDERED AS BEING 24 METERS (8 FEET) IN WIDTH
THERE ARE NUMEROUS IDENTICALLY NAMED WRELAGES PORTRAYED ON THIS GRAPHIC.
CONT
eee ee SUPA
Al weather, hard surtsce, divided highway with median strip. - ———
Meeks, bard xxfecn, wo or more bes wide eee
All westher, loose of light surface, two or more lanes wide ESS Masonry dam carrying road
All weagher, hard surface, one lane wide - a eee — Road on levee. ss :
al gather, loose or ight surface, one lane wide Masonry dam: Earthen dom VERTICAL DATUM
Fie or dry weather, loose sorface . L two rtvits oes
Trades tral ee eeeee a conn age fll eee

Route markers: Primary: Secondary i Od

RAILROADS

sroed gauge, single track; multiale track: Station : —
Norm Single track mubiple rack: Stason 17M. G'S 1/8")... bebe
Norrow gauge, single track; muliple track cece epee
Airfield: Runways; hard surface, loose setae B

Fintorder administrative division
Second-order administrative Sion
Miltary reservation bowndieny
Built-up area: Vilage

(Office: Province or chartered city; Municipality. .
‘Cemetery: Christian; Mohammedan; Hebrew...

Located object

Church: Chapel; Shrine; Mosque
School; Hospital.

Welly Tank oe. 000s e eee
Mine; active, abandoned... =.
Horizontal control point

Bench marke ooo. eee

Spot elevation in meters: Checked; Unchecked

DELINEATION OF INTERNAL ADMIN

Fa

NS

\

Si

aL

GANS?

15-48-12.30
15-48-12.30

2

3 | 15-48-41.46

4 | 15-48-41.46

5 | 15-48-21.90

6 | 15-48-21.90

7 | 15-48-31.70

8 | 15-48-31.70

9 | 15-49-10.90

10 | 15-49-10.70

11 | 15-49-01.00

12 | 15-49-01.00

13 | 15-49-10.70 | 120-01-13.50

414 | 15-49-10.70 | 120-01-43.80

15 | 15-49-01.00 | 120-01-43.80]

16 | 15-49-01.00 | 120-01-33.70

17 | 15-48-51.30 | 120-01-33.70

18 | 15-48-51.30 | 120-01-13.50

19 | 15-48-31.60 | 120-01-13.50}

20 | 15-48-31.60 | 120-01-23.70

21 | 15-48-21.80 | 120-01-23.70

22 | 15-48-21.80 | 120-01-13.50

23 | 16-48-12.10 | 120-01-13.50

24 | 15-48-12.10 | 120-01-23.70

25 | 15-48-02.40 | 120-01-23.70

26 | 15-48-02.40 | 120-01-33.80

27 | 15-48-31.60 | 120-01-33.80

28 | 15-48-31.60 | 120-01-23.70
-15-48-41.40 | 120-01-23.70
15-48-41.40 | 120-01-43.70

“AMENDED
SKETCH MAP OF

MINERAL PRODUCTION SHARING
AGREEMENT APPLICATION

AS PREPARED FOR
FILIPINAS MINING CORPORATION
SITUATED IN THE

BARANGAY OF; Guiscuis
MUNICIPALITY oF: sTA CRUZ
PROVINCE OF: ZAMBALES

ISLAND OF; LUZON
CONTAINING AN AREA OF: 9SL8734 Bas.

R Ne. 66:

4-49-03

= =
\
le |:50,000
2000 3000 00 5000 Meters
$000 3000 200 5000 Yards
2 3 Statte Miles
3 Newticol Stier

CLARKE 1888
TRANSVERSE MERCATOR

E BOUNDARIES ON THIS MAP IS APPROXIMATE

p)

ILWWASS
EYSE

ELEVATION GUIDE

ADJOINING SHEETS

MANGATAREM 10 Ki,

a

7074 1

asol Municipality
2. Mabini Municipality

3. Sual Municipality

4. Labrador Municipality

5. Infante Municipality

4. Bugalion Municipality

7. Uingayen Municipality

8. Aguilar Municipality

9. Mangaterem Municipality

10. Sen Carlos Municipality
8, Zambales Province

11, Santa Cruz Municipality

wie VM Pee, VAMAINT A
Regional Scie- =e ff

ic
Sentativ iippines, and Timor Lesic
ZV O*T

\
=

EDITION J_DMATC SERIES $701 ‘

UNGAYEN 4 xx

yD) UN eel etear
CLEVER
is SASS Nh KA

Ee T

Ww 2

@ 3 15-48-41.46

J 4 | 15-48-41.46

= 5 | 15-48-21.90

= 6 | 15-48-21.90

Me 7 15-48-31.70

i 8 | 15-48-31.70

Fs 9 15-49-10.90

Ww 10 | 15-49-10.70

<a 41 | 15-49-01.00

3 12 | 15-49-01.00

Dp 13 | 15-49-10.70

& 14 45-49-10.70

4 15 | 15-49-01.00

4 16 48-49-01.00 | 120-01-33.70)
PAG 17 | 18-48-51.30 | 120-01-33.70}
aS 18 | 15-48-81.30 | 120-01-13.50
uy 19 | 15-48-31.60 | 120-01-13.50|

15-48-31.60 | 120-01-23.70
15-48-21.80 | 120-01-23.70)
15-48-21.80 | 120-01-13.50)
45-48-12.10 | 120-01-13.50!

GIN
hin
NV
“oO

LA

if
ANNEX “C”

EXPLORATION WORK
PROGRAM
MGB Form No. 05-4

1.0

2.0

Republic of the Philippines
Department of Environment and Natural Resources
MINES AND GEOSCIENCES BUREAU
North Avenue, Diliman, Quezon City

TWO- YEAR EXPLORATION WORK PROGRAM

NICKELIFEROUS LATERITE DEPOSIT

NAME AND ADDRESS OF COMPANY/PROPONENT

1.1 Name of Project : APSA No. 000213-III

1.2 Name of Company : FILIPINAS MINING CORPORATION
No. 551 Ma. Cristina Street, Ayala
Alabang Village, Muntinlupa City
Metro Manila

Tel. No. +63(2) 772-8006
Fax No. +63(2) 772-8003

1.3 Contact Person , SEAN MICHAEL LUZ HERLIHY
Senior Vice-President-COO

LOCATION OF THE PROJECT

The proposed contract area is situated within the Municipality of Sta
Cruz, Province of Zambales. It covers an aggregate area of Nine
Hundred Fifty-One and 5734/10,000 Hectares (951.5734 has.)

encompassing Barangay Guisguis.
following geographical coordinates:

The area is bounded within the

CORNER LATITUDE [| LONGITUDE |
| 4 15-48'12.30” | 120-00°00.00" |
2 15-48'12.30" 120-00'33.22”
3 15-48'41.46” 120-00'33.09”
4 15-48'41.46" 120-00'43.30"
5 15-48'21.90" 120-00'43.30”
6 15-48'21.90” 120-01'03.42”
7 15-48'31.70” 120-01'03.37"
8 15-48'31.70” 420-00°53.29”

9 15-49°10.90” 120-00°53.30"
10 15-49'10.70” 120-01'03.30"
4 15-49'01.00” 120-01'03.30”
12 15-49'01.00” 120-01'13.50”
13 15-49'10.70” 120-01'13.50”
14 15-49'10.70" 120-01'43.80”
15 15-49°01.00” 120-01'43.80"
16 15-49'01.00” 420-01'33.70"
17 15-48'51.30” 120-01'33.70"
18 15-48'51.30” 120-01'13.50"

20 15-48'31.60” 120-01'23.70”
21 15-48'21.80" 120-01'23.70”
22 15-48'21.80" 120-01'13.50”
23 15-48'12.10” 120-01'13.50”
24 15-48'12.10” 120-01'23.70"
25 15-48'02.40” 120-01'23.70”
26 15-48'02.40” 120-01'33.80”
27 15-48'31.60" 120-01'33.80”
28 15-48'31.60” 120-01'23.70”
29 15-48'41.40” 120-01'23.70”
30 15-48'41.40” 120-01'43.70”
31 15-47'52.60” 120-01'43.70”
32 15-47'52.60” 120-02'24.20”
33 15-47'42.80" 120-02'24.20”
34 15-47'42.80” 120-02'34.20”
35 15-47'23.00” 120-02'34.20”
36 15-47'23.00” 120-02'44.50”
37 15-47'33.00” 120-02'44.50”
38 15-47'33.00” - 120-02'54.50”
39 15-47'23.00" 120-02'54.50”
40 15-47'23.00” 120-03'24.60”
41 15-47'00.00” 120-03'24.60”
42 15-47'00.00” 120-01'54.40”
43 15-47'04.00” 120-01'54.50”
44 15-47'04.00” 120-01'44.30”
45 15-47'13.40” 120-01'44.30”
46 15-47'13.40” 120-01'34.00”
47 15-47'04.00” 120-01'34.00”
48 15-47'04.00” 120-01'23.80"
49 15-47'33.00” 120-01'23.80”
50 15-47'33.00” 120-01'03.70”
51 15-47'23.20” 120-01'03.70”
52 15-47'23.20” 120-01'13.80”
53 15-47'13.50” 120-01'13.80”
54 15-47'13.50” 120-00'43.40”
55 15-47'06.00” 120-00'43.40”
56 15-47'06.00” 120-00'33.30”
56-A 15-47'25.40” 120-00'33.30”
56-B 15-47'25.40” 120-00'40.20”
56-C 15-47'35.30" 120-00'40.20”
56-D 15-47'35.30” 120-00'33.30”
57 15-47'43.00” 120-00°33.30”
58 15-47'43.00” 120-00'23.20”
59 15-47'52.70" 120-00'23.20”
60 15-47'52.70” 120-00'33.30”
61 15-48'02.30” 120-00'33.22”
62 15-48'02.30" 120-00’00.00”
AREA: 951.5734 Hectares

3.0 MINERAL COMMODITY APPLIED

Nickeliferous Laterite and other associated mineral deposits.
g
4.0

DESCRIPTION OF THE PROJECT AREA

Below is a brief description of the project area and its vicinity focusing
on the physiography, location and access, drainage system, vegetation
and land use. Data used in the description is based on literature
researches and through actual and or preliminary geological and
topographic surveys.

4.1

4.2

4.3

44

Terrain and Physiography

The proposed contract area lies along the northwestern flank of
the Zambales Range. One of the six (6) major terrains or
tectonic elements delineated in the northern Philippines, having
origins far from their present sites and having moved large
distances with respect to adjacent terrains (Karig, 1981). The
Zambales Range or better known now as the Zambales
Ophiolite Range can be followed southwards from Subic Bay,
beneath the sea floor on magnetic and gravity profiles, to Ambil
Island in Mindoro and adjacent Islands where it is tipped up
steeply, along a west-northwesterly strike and juxtaposed
against the metamorphic terrain of Lubang and Northern
Mindoro (Karig, 1981).

Gently rolling slopes to rugged topography generally
characterizes the proposed contract area. Most of the claim
areas lies in a plateau-like area with elevation varying between
200 meters to about 350 meters above mean sea level.

Accessibility

Municipality of Sta. Cruz is accessible to all types of vehicles
using various road networks in going to this western section of
Zambales. Victory Liner, a public bus transport has a frequent
service between Manila and Olongapo City via the North Luzon
Expressway, thence thru Zambales-Bugallon Road up to the
town of Sta. Cruz.

The claim area could be reached through the Guisguis-
Guinabon Road by about 30 kilometers of gravel road east the
town.

Drainage System

The headwaters and tributaries of Nayom and Sta Cruz River
Systems drain the northern section of the proposed contract
area. Whereas, the headwaters and tributaries of Cabatuan
River System drain the central section, while Lauis River
System drain the southern section of the area. All these river
systems empty its load towards the South China Sea.

Vegetation

The area is characterized by secondary growth vegetation. It
has been largely denuded of primary forest due to past
commercial logging and subsequent slash-and- burn farming.
Flatlandc/lowlande come dictant away from the annlied area are
4.5

Other areas not devoted to seasonal crops are sparsely
vegetated with second growth trees that can be found mostly in
moderately elevated sedimentary formations. The ubiquitous
cogon is present in most of the mentioned other areas.

Pine trees such as Agoho and Mindoro Pines grow in central
and southeastern sections of the proposed contract area.
These are the products of the reforestation initiatives of the
previous mining and exploration activities in the area.

Land Use Classification

Based from the Municipal Planning and Development Office of
Sta. Cruz, through its 1996 Municipal Planning and
Development Program, the applied area is classified as Forest
Land. Though a few numbers of families settled in the vicinity of
the former Acoje Mines, there is still no other significant or
observable land utilization in the area. The other portion of the
applied area, especially at the low lying areas, are seasonally
planted to cash crops and covered with cogon and other tropical
grasses.

5.0 DESCRIPTION OF EXPLORATION PROGRAM

5.1

The program hereby presented outlined and details the
schedule of activities, specific targets, objectives, outputs and
budget requirements.

The main objective of this exploration program is to
characterize and assess fully the nickel, iron, cobalt and other
associated mineral contents of the nickeliferous laterite
deposit in the subject area in order to delineate a sizeable
resource that can be economically developed as well as
exploited in the near future. It also aims at geologically
documenting the nature, type and depositional character of the
laterite deposit so that this can well serve as basis or model
for further exploration work in other areas of similar geologic
setting.

This program aims at defining the reserve potential through a
progressive drilling campaign from 200 meter x 200 meter grid
interval to a final 50 m x 50m or 25 m x 25 m. grid patterns.

Exploration Work Program

Below is the exploration work program intended to be carried-
out within the proposed contract area and consists of the
following phases:

5.1.1. Preliminary Exploration Activity
a. Literature/Research Work
b. Data collation and compilation

5.1.2. Reconnaissance Geological & Geo-chemical Soil
Survey
a. Geological Mapping
b. Re-sampling of Old Workings
d. Hand Auger and Winkie Drilling

5.1.4. Topographic and Ground Control Survey

5.1.5. Follow-up / Detailed Survey
a. Geological Mapping
b. Geochemical Soil Survey
c. Trenching & Test Pitting
d. Hand Auger and Winkie Drilling

5.1.6 Project Feasibility Study, Volume & Reserve
Estimation and Environmental Impact Assessment
Study

5.1.1 Preliminary Exploration Activity

Prior to the actual fieldwork, compilation of all available
data will be conducted to gather a better understanding
of the geology, structure and mode of occurrence of the
laterite deposits in the area. Previous test pits and
drilling data including location, geologic logs and
corresponding assays, shall be reviewed. A _ re-
assessment of the method used in sampling and
calculations of previous reserve is also important to be
studied. Preliminary topographic and base maps shall be
prepared with promising sites and or targets shall be
plotted. After all the necessary literature researches and
data base have been accomplished, the supplies and
materials for the field survey shall now be purchased.

Below are the previous works carried out in the
proposed area and vicinity during and under the old
tenement rights such as Commonwealth Act No. 137 and
Presidential Decree No. 463:

In 1967, Global Mining Resources, Inc. (Global) laid
claim to over 70 sq. kilometers of mineral land adjacent
to the proposed applied area for nickeliferous laterite
deposit. Also in the 1960’s and early 1970’s, Benguet
Consolidated, Inc. (BCI) through an_ operating
agreements with several mining companies such as
Zambales Chromite Mining Company, Filipinas Mining
Corporation and Consolidated Mines, Inc. covering a
total area of about 35 sq. kilometers conducted an
integrated and an extensive exploration activities over the
respective claim areas of the said companies.

During the said exploration periods, undertaken by
Global and BCI on their respective areas, extensive
geological mapping, ground control surveys and
subsurface investigations were conducted by both
companies for the verification of the commercial content
of the nickel deposit. The BCI on its 1972 Progress

Danartt tn  Cilininac.-Afinina 3 Cararatian a ee eee |
conducted “a total of 63 test pits with an aggregate of 299
meter advance or an average depth of 4.7 meters.” The
test pits accordingly were sunk at 100-m distance from
and as in-fill of the 1971 Phase | test pits at 200-m
centers. The report also indicated that the test pits were
not deep enough and were not able to penetrate the
saprolite zone. An additional surface geological mapping
was reportedly conducted.

In 1976, after the necessary evaluation and assessment
of all exploration data on the nickel deposit gathered by
the said two exploration companies, Falconbridge Nickel
Mines of Toronto, Canada (Falconbridge) signed up with
Global and BCI to further explore the properties and
came up with a feasibility study for the joint venture
project. From 1977 to 1983, Falconbridge dug test pits
on a 100-m center grid spacing in the more prospective
areas where nickel ore (laterite and saprolite) averages
1.7% Ni.

Falconbridge stopped the project in August 1983 due to
low nickel metal prices, increasing operating costs and
unstable political conditions in the country. BCI
relinquished then its right to operate in the area and
dropped or returned the mineral claims to the original
claimowners.

As of May 1983, the aggregate total proven probable and
possible reserves for all the properties explored was
placed 56.9 Million DMT of 1.7% Ni (average grade).
About 11.9 Million DMT of this is within the Insular
Chromite Reservation Parcel 3.

5.1.2 Reconnaissance Geological and Geo-Chemical Soil
Survey

On the basis of the data and information gathered and
generated during the previous activities, a
reconnaissance to re-orient geological mapping and soil
and when necessary, rock sampling shall be conducted.
All the different rock types will be mapped out and
characterize accordingly. Nickel laterite deposit which is
the target commodity will be given the utmost
consideration in the conduct of the survey. Likewise,
rocks that are related or associated to nickel laterite
deposition will also be given attention, since they can be
utilized in further understanding of the laterite
characterization in the area. Route (roads, rails)
mapping and traverses along stream channels and on
areas where suitable rock exposures can be noted will be
carried-out. A topographic map of scale 1:50,000 will be
used as base map. A sampling density of around two (2)
samples per square kilometer will be implemented.

Rock samples of interest will be sent to the laboratory for
chamical and netrnaranhic analyeac
Simultaneous with geological site selection and sampling
is a survey to orient the geochemical sampling medium
or media and procedures. This activity shall be
conducted purposely to check and verify the best
sampling medium and the best soil horizon to sample.
From the previous studies conducted by several private
and government exploration groups in the early 80's,
both soil and stream sediment having minus 80 mesh
(BSS, 177 micron opening) fraction of both media was
shown to provide adequate contrast. The company is
bent on using soil as the sampling medium for its
geochemical survey.

This activity shall be carried-out by a geochemist and two
(2) geo-technicians or aides for a month. The density of
base of slope and ridge soil geochemical sampling is 3 to
5 samples per square km. This sampling density may be
increased to 7-10 samples in areas with widespread and
thick laterite occurrences.

Semi-Detailed Survey

Data gathered from rapid reconnaissance and from
previous data acquired during “BCI” days shall be
incorporated to come up with a survey suited for a
1:25,000 to 1:10,000 scale mapping.

A total of 50 previously dug test pits (old workings) with
elevated nickel values shall be rehabilitated and re-
sampled. Channel sampling on excavated faces shall be
implemented. Samples generated from each sampling
points shall include original/primary sample, duplicate
and standard sample. These samples shall then be
subjected to Quality Control Testing Procedures.
Sampling shall be done in a systematic way so that
possible trends in the chemical character of the deposit
may be determined.

A hand auger drilling shall also be conducted as an
advance drilling campaign to explore the soft laterite
profile to delineate potential areas within the proposed
tenement area. Drill holes with encouraging assay
values are then to be deepened using ‘“winkie” drill
machine from soft laterite zone to the hard saprolite
horizon. Around 2-3 kg of primary samples shall be
collected for initial sample preparation.

Initial sampling preparations includes systematic logging
and labeling, sun drying, crushing using mallet to
approximately 5mm of about 2 kg of dried samples,
blending/splitting (~1.7 kg for duplicate sample and 0.3kg
for sample to be sent and analyzed in the laboratory, that
requires further preparations), re-labeling and storage.

Approximately 100 samples will be analyzed for Ni, Fe,
Da Ahaf: meek Al bas _ Abeta Abmasntian Grnoetencun -

5.1.4.

(AAS) to verify and better understand the quality or
values of the commodities of interest.

Topographic and Location Surveys

A topographic and location survey of the delineated
areas is indeed necessary in mine development planning
and design and for the establishment of legal boundaries.
The resulting topographic map is useful in accurate
design of grid pattern for test pits, trenches or simply
random grab sampling. This is likewise necessary in
planning the site for drill holes during drilling activity.

The specific survey activities to be carried-out are the
following:

a. Establishment of grid lines or pattern for
geochemical survey and geological mapping
survey. The grid lines shall from 200 m x 200 m to
100 meters x 100 meters or 50 m. x 50 m.
intervals. Based from the above grid lines,
sampling points is normally set at either 50 meters
or much closer apart at 25 meters, particularly on
areas with nickel laterite enrichment;

b. Establishment of control (vertical and horizontal)
baselines at various strategic areas of the
proposed exploration site based from the cadastral
and land survey control stations. Generation of
topographic map for semi-detailed to detailed
surveys in scale of 1:5,000 and 1:2,500,
respectively with contour interval from 10 down to
2 meters;

c. Determination of the true geographic position,
horizontal and vertical control and true elevation of
mineralized areas, trenches, test pits and drill
holes; and

d. Establishment of legal boundaries of the area
applied for.

This activity shall be conducted for three (3) months by a
team of surveyors and aides consists of two (2) Geodetic
Engineers, five (5) surveying aides and 3 guides/
brushers. A “Total Station” surveying instrument shall be
used for this activity.

Follow-Up/Detailed Survey

After pinpointing/delineating potential target area
encountered during the previous activities, a detailed or
follow-up survey shall be designed and conducted. A
smaller map scale shall be used for the purpose
depicting more details of the findings or data gathered. A
1:5,000 and a 1:2,500-map scale shall-be utilized.
This time, the focus of survey will be concentrated only
on areas with the most promising deposits. Unlike the
previous survey it covers the entire area and its vicinity.
Sites having good exposures will be sampled in greater
detail using transit in grid pattern.

The sampling will be done in a systematic way so that a
possible trend in the nickel values may now be accurately
determined.

Geochemical Soil Survey

Together with the conduct of geological mapping is the
geochemical survey. The sampling medium of this
survey is soil. Soil samples are normally taken from
pits dug in the ground. The depth of sampling horizon
is based from the orientation survey to be conducted
prior to the full exploration activities. But normally, it is
being taken at the B Horizon — the zone of metal
accumulation. The most appropriate sampling will be
from base-of-slope, ridge, and spurs. Sampling shall
be carried out at intervals of 50 m to 100 m or at
change in lithology. The sampling is being conducted
using either a shovel or a sample pick.

If the depth of sampling cannot be tackled by a shovel,
then a hand auger shall be used.

A pre-numbered, high- wet-strength kraft paper
envelope measuring about 10 cm x 20 cm. shall be
used to keep the samples. In order to reduce weight
during sampling, a wet-sieving procedure (approx. 30
mesh BSS) shall be used during the traverse.

During this phase, test pitting and trenching shall be
carried out in a number of sites to determine the lateral
and subsurface continuity and character of nickel
enrichment/mineralization. On this stage, sampling will
be done horizontally and vertically to identify any
appreciable changes or variation in the essential
chemical constituents of the materials of interest. In-fill
drillings using auger and “winkie drill machines shall
also be carried out.

Grid mapping and closely space sampling shall be
undertaken on areas where the physical and chemical
character appears too variable. All samples taken will
be analyzed for petrographic and ASS.

Approximately 1,500 soil samples and about fifty rock
samples shall be collected. The same field sampling
preparation procedures as presented under item Semi-
Detailed Phase shall also be implemented.

A team of 2 exploration geologists and a geochemist, 6

nan tachniciane /AantlAnin’ AlIABe” SRA WARTINA-NIIAKAKE RE
support personnel (locals) shall compose the
exploration team.

5.1.6 Feasibility Studies

After the deposits have been block accurately, a
resource estimation and a mine feasibility study shall be
undertaken to determine the economic viability of the
project. This will be followed by a mine planning and
design. Simultaneous with the preparation of the mine
feasibility study, is the Environmental Impact
Assessment Study (EIA) which, gather and establish
baseline information on various critical environmental
aspects and to better safeguard and support the
proposed project.

et ah
7.0 TOTAL ESTIMATED EXPLORATION COST

Below is the total budgeted cost for the proposed two -year exploration
work program for Nickeliferous Laterite and other associated mineral
deposits and summarized as follows:

YEAR 1 COST
Literature Research P 500,000.00
Reconnaissance Survey
eGeological & Geo-Chem. Surveys 150,000.00
eRock & Soil Sampling 30,000.00
Semi-Detailed Survey
eGeological & Geo-Chem. Surveys 300,000.00
eTest Pitting/Trenching 650,000.00
eAuger & Core (“Winkie”) Drilling
Including Laboratory Analyses 1,500,000.00
Topographic, Ground Control &Location
Surveys 300,000.00
Detailed Survey
eGeological & Geo-Chem. Surveys 650,000.00
eTest Pitting/Trenching 750,000.00

eAuger & Core (“Winkie”) Drilling
Including Laboratory Analyses
of samples 2,500,000.00
PHP 7,330,000.00

YEAR 2 COST
Follow-Up/Detailed Survey
eGeological & Geo-Chem. Surveys 650,000.00
eTest Pitting/trenching 750,000.00

eAuger & Core (“Winkie”) Drilling
Including Laboratory Analyses

of Samples 1,500,000.00
Topographic, Ground Control &Location
Surveys 500,000.00
Volume and Reserve Computation 300,000.00
Mine Feasibility Study 1,500,000.00
Environmental Impact
Assessment (EIA) Study 2,000,000.00

PHP7,200,000.00

Grand Total for Year 1&2 PHP14,530,000.00
8.0 SIGNATURE OF PROPONENT

| hereby certify that all facts and information contained herein to
Support our application for Mineral Production Sharing Agreement
relative to the above-mentioned project are true and correct to the best
of my knowledge and belief.

Done this day February 2008 at Quezon City, Metro
Manila.

Prepared By:

Bacco Sta Bris

PRIMO M. MANLANSING
Geologist

PRC License No. 0036
PTR No, 5&02g02

Issued on: kon 4 20d
At: _Bocooy Cantey
Conforme:

FILIPINAS MINING CORPORATION:

enior Vice-President- CO

Apnis VIF 2 uojeredelg Apnis

Ayjiqiseey ‘uonewysy sounosey'g

Buju

Buryoued|/ Bund IS8L “9

Aaning payteyeq/dn-moljo4 °¢

Aaning uojeso7oiydes6odo| ‘y

Aaning palleyeq-1wes’¢

shaning jeolwayo

-085 8 ‘]085 souUessleuUddEY'Zz

MOM YyoRasay “|

YLD \b

ALO gy} LO yz

"MLD ich

“MLO yb

MLO qyZ | ULD yeh

c YVAA

| YWaA

SAILIALLOV

MYOM AO A1NGAHDS GasOdOwd
ANNEX “D”

ENVIRONMENTAL WORK
PROGRAM
MGB Form No. 16-1

1.0

2.0

3.0

Republic of the Philippines
Department of Environment and Natural Resources
MINES AND GEOSCIENCES BUREAU
North Avenue, Diliman, Quezon City

ENVIRONMENTAL WORK PROGRAM
Name And Address Of Company/Proponent
1.1 Name of Project Z APSA No. 000213-III

1.2 Name of Company 3 FILIPINAS MINING CORPORATION
No. 551 Ma. Cristina Street, Ayala
Alabang Village, Muntinlupa City
Metro Manila

Tel. No. +63(2) 772-8006
Fax No. +63(2) 772-8003

1.3 Contact Person 5 SEAN MICHAEL LUZ HERLIHY
Senior Vice-President-COO

Type and Nature of Project

The company's objective arises to explore the area in order to prove the
mineral potential by using the best method in the discovery of economic
mineral deposits with minimal impact on the environment and a
satisfactory relation with the communities in the project area.

As described in the work program this activity covers the first two (2) years
period of the exploration work proposed to be undertaken with a total
anticipated expenditures amounting to PHP14,530,000.00. This
environmental work program has estimated environmental cost of PhP
1,500,000.00.

The type of the project is a mineral exploration located for nickel laterite
other associated mineral deposits within the applied Mineral Production
Sharing Agreement (MPSA).

Location and Area of the Project

The proposed contract area is situated within the Municipality of Sta Cruz,
Province of Zambales. It covers an aggregate area of Nine Hundred Fifty-
One and 5734/10,000 Hectares (951.5734 has.) encompassing Barangay
Guisguis. The area is bounded within the following geographical
coordinates:

CORNER LATITUDE LONGITUDE
1 15-48'12.30” 120-00'00.00”
2 15-48'12.30” 120-00'33.22”
3 15-48'41.46” 120-00'33.09”
4 15-48'41.46” 120-00'43.30”
5 15-48'21.90” 120-00‘43.30”
7 15-48'31.70" 120-01'03.37”
8 15-48'31.70” 120-00'53.29”
9 15-49'10.90” 120-00'53.30”
10 15-49'10.70" 120-01'03.30”
11 15-49°01.00” 120-01'03.30”
12 15-49'01.00” 120-01'13.50”
13 15-49°10.70" 120-01'13.50”
14 15-49'10.70" 120-01'43.80”
15 15-49'01.00” 120-01'43.80”
16 15-49'01.00” 120-01'33.70”
17 15-48'51.30” 120-01'33.70"
18 15-48'51.30" 120-01'13.50”
19 15-48'31.60" 120-01'13.50”
20 15-48'31.60” 120-01'23.70”
21 15-48'21.80” 120-01'23.70”
22 15-48'21.80” 120-01'13.50”
23 15-48'12.10” 120-01'13.50”
24 15-48'12.10” 120-01'23.70”
25 15-48'02.40” 120-01'23.70”
26 15-48'02.40” 120-01'33.80”
27 15-48'31.60” 120-01'33.80”
28 15-48'31.60” 120-01'23.70"
29 15-48'41.40” 120-01'23.70”
30 15-48'41.40” 120-01'43.70”
31 15-47'52.60” 120-01'43.70”
32 15-47'52.60” 120-02'24.20”
33 15-47'42.80” 120-02'24.20”
34 15-47'42.80" 120-02'34.20”
35 15-47'23.00” 120-02'34.20”
36 15-47'23.00” 120-02'44.50”
37 15-47'33.00” 120-02'44.50”
38 15-47'33.00” 120-02'54.50”
39 15-47'23.00” 120-02'54.50”
40 15-47'23.00” 120-03'24.60”
41 15-47'00.00” 120-03'24.60”
42 15-47'00.00” 120-01'54.40”
43 15-47'04.00” 120-01'54.50”
44 15-47'04.00” 120-01'44.30”
45 15-47'13.40” 120-01'44.30”
46 15-47'13.40” 120-01'34.00”
47 15-47'04.00” 120-01'34.00”
48 15-47'04.00” 120-01'23.80”
49 15-47'33.00” 120-01'23.80”
50 15-47'33.00” 120-01'03.70”
51 15-47'23.20” 120-01'03.70”
52 15-47'23.20” 120-01'13.80”
53 15-47'13.50" 120-01'13.80”
54 15-47'13.50” 120-00'43.40”
55 15-47'06.00” 120-00'43.40”
56 15-47'06.00” 120-00'33.30”
56-A 15-47'25.40” 120-00'33.30”
56-B 15-47'25.40" 120-00’40.20”
56-C 15-47'35.30” 120-00'40.20”
BR_D 45.47'35 30” 120-00’33.30”

4.0

58 15-47'43.00” 120-00'23.20”

59 15-47'52.70” 120-00'23.20”

60 15-47'52.70” 120-00'33.30”

61 15-48'02.30” 120-00'33.22”

62 15-48'02.30” 120-00'00.00”
(AREA: 951.5734 Hectares

Description of the Existing Environment

Bel

low is a brief description of the project area and its vicinity focusing on

the physiography, location and access, drainage system, vegetation and
land use. Data used in the description is based on literature researches
and through actual and or preliminary geological and topographic surveys.

4.1

4.2

4.3

4.4

Terrain and Physiography

The proposed contract area lies along the northwestern flank of the
Zambales Range. One of the six (6) major terrains or tectonic
elements delineated in the northern Philippines, having origins far
from their present sites and having moved large distances with
respect to adjacent terrains (Karig, 1981). The Zambales Range or
better known now as the Zambales Ophiolite Range can be
followed southwards from Subic Bay, beneath the sea floor on
magnetic and gravity profiles, to Ambil Island in Mindoro and
adjacent Islands where it is tipped up steeply, along a west-
northwesterly strike and juxtaposed against the metamorphic
terrain of Lubang and Northern Mindoro (Karig, 1981).

Gently rolling slopes to rugged topography generally characterizes
the proposed contract area. Most of the claim areas lies in a
plateau-like area with elevation varying between 200 meters to
about 350 meters above mean sea level.

Accessibility

Municipality of Sta. Cruz is accessible to all types of vehicles using
various road networks in going to this western section of Zambales.
Victory Liner, a public bus transport has a frequent service between
Manila and Olongapo City via the North Luzon Expressway, thence
thru Zambales-Bugallon Road up to the town of Sta. Cruz.

The claim area could be reached through the Guisguis-Guinabon
Road by about 30 kilometers of gravel road east the town.

Drainage System

The headwaters and tributaries of Nayom and Sta Cruz River
Systems drain the northern section of the proposed contract area.
Whereas, the headwaters and tributaries of Cabatuan River System
drain the central section, while Lauis River System drain the
southern section of the area. All these river systems empty its load
towards the South China Sea.

Vegetation
4.5

logging and subsequent slash-and- burn farming.
Flatlands/lowlands some distant away from the applied area are
seasonally planted to cash crops such as rice and vegetables.
Other areas not devoted to seasonal crops are sparsely vegetated
with second growth trees that can be found mostly in moderately
elevated sedimentary formations. The ubiquitous cogon is present
in most of the mentioned other areas.

Pine trees such as Agoho and Mindoro Pines grow in central and
southeastern sections of the proposed contract area. These are
the products of the reforestation initiatives of the previous mining
and exploration activities in the area.

Land Use Classification

Based from the Municipal Planning and Development Office of Sta.
Cruz, through its 1996 Municipal Planning and Development
Program, the applied area is classified as Forest Land. Though a
few numbers of families settled in the vicinity of the former Acoje
Mines, there is still no other significant or observable land utilization
in the area. The other portion of the applied area, especially at the
low lying areas, are seasonally planted to cash crops and covered
with cogon and other tropical grasses.

5.0. Description of Exploration Work

The program hereby presented outlined and details the schedule of
activities, specific targets, objectives, outputs and budget requirements.

5.1

The main objective of this exploration program is to characterize
and assess fully the nickel, iron, cobalt and other associated
mineral contents of the nickeliferous laterite deposit in the subject
area in order to delineate a sizeable resource that can be
economically developed as well as exploited in the near future. It
also aims at geologically documenting the nature, type and
depositional character of the laterite deposit so that this can well
serve as basis or model for further exploration work in other areas
of similar geologic setting.

This program aims at defining the reserve potential through a
progressive drilling campaign from 200 meter x 200 meter grid
interval to a final 50 m x 50m or 25 m x 25 m. grid patterns.

Exploration Work Program

Below is the exploration work program intended to be
carried-out within the proposed contract area and consists of
the following phases:

5.1.1. Preliminary Exploration Activity
a. Literature/Research Work
b. Data collation and compilation

5.1.2. Reconnaissance Geological & Geo-chemical Soil
Survey (=a

a. Geological Mapping
b. Re-sampling of Old Workings
d. Hand Auger and Winkie Drilling

5.1.4. Topographic and Ground Control Survey

5.1.5. Follow-up / Detailed Survey
a. Geological Mapping
b. Geochemical Soil Survey
c. Trenching & Test Pitting
d. Hand Auger and Winkie Drilling

5.1.6 Project Feasibility Study, Volume & Reserve
Estimation and Environmental Impact Assessment
Study

5.1.1 Preliminary Exploration Activity

Prior to the actual fieldwork, compilation of all available data
will be conducted to gather a better understanding of the
geology, structure and mode of occurrence of the laterite
deposits in the area. Previous test pits and drilling data
including location, geologic logs and corresponding assays,
shall be reviewed. A re-assessment of the method used in
sampling and calculations of previous reserve is also
important to be studied. Preliminary topographic and base
maps shall be prepared with promising sites and or targets
shall be plotted. After all the necessary literature researches
and data base have been accomplished, the supplies and
materials for the field survey shall now be purchased.

Below are the previous works carried out in the proposed
area and vicinity during and under the old tenement rights
such as Commonwealth Act No. 137 and Presidential
Decree No. 463:

In 1967, Global Mining Resources, Inc. (Global) laid claim to
over 70 sq. kilometers of mineral land adjacent to the
proposed applied area for nickeliferous laterite deposit. Also
in the 1960's and early 1970's, Benguet Consolidated, Inc.
(BCI) through an operating agreements with several mining
companies such as Zambales Chromite Mining Company,
Filipinas Mining Corporation and Consolidated Mines, Inc.
covering a total area of about 35 sq. kilometers conducted
an integrated and an extensive exploration activities over the
respective claim areas of the said companies.

During the said exploration periods, undertaken by Global
and BCI on their respective areas, extensive geological
mapping, ground control surveys and _ subsurface
investigations were conducted by both companies for the
verification of the commercial content of the nickel deposit.
The BCI on its 1972 Progress Report to Filipinas Mining
Corporation, delineated substantial reserve averaging less
than 1.3% Ni. BCI conducted “a total of 63 test pits with an

anaranate nf 9Q0Q matar anhjanra ne"san~aumrana:cdanth..t.A 7.
distance from and as in-fill of the 1971 Phase | test pits at
200-m centers. The report also indicated that the test pits
were not deep enough and were not able to penetrate the
saprolite zone. An additional surface geological mapping
was reportedly conducted.

In 1976, after the necessary evaluation and assessment of
all exploration data on the nickel deposit gathered by the
said two exploration companies, Falconbridge Nickel Mines
of Toronto, Canada (Falconbridge) signed up with Global
and BCI to further explore the properties and came up with a
feasibility study for the joint venture project. From 1977 to
1983, Falconbridge dug test pits on a 100-m center grid
spacing in the more prospective areas where nickel ore
(laterite and saprolite) averages 1.7% Ni.

Falconbridge stopped the project in August 1983 due to low
nickel metal prices, increasing operating costs and unstable
political conditions in the country. BCI relinquished then its
right to operate in the area and dropped or returned the
mineral claims to the original claimowners.

As of May 1983, the aggregate total proven probable and
possible reserves for all the properties explored was placed
56.9 Million DMT of 1.7% Ni (average grade). About 11.9
Million DMT of this is within the Insular Chromite Reservation
Parcel 3.

5.1.2 Reconnaissance Geological and Geo-Chemical Soil
Survey

On the basis of the data and information gathered and
generated during the previous activities, a reconnaissance to
re-orient geological mapping and soil and when necessary,
rock sampling shall be conducted. All the different rock
types will be mapped out and characterize accordingly.
Nickel laterite deposit which is the target commodity will be
given the utmost consideration in the conduct of the survey.
Likewise, rocks that are related or associated to nickel
laterite deposition will also be given attention, since they can
be utilized in further understanding of the laterite
characterization in the area. Route (roads, rails) mapping
and traverses along stream channels and on areas where
suitable rock exposures can be noted will be carried-out. A
topographic map of scale 1:50,000 will be used as base
map. A sampling density of around two (2) samples per
square kilometer will be implemented.

Rock samples of interest will be sent to the laboratory for
chemical and petrographic analyses.

Simultaneous with geological site selection and sampling is
a survey to orient the geochemical sampling medium or
media and procedures. This activity shall be conducted
purposely to check and verify the best sampling medium and

eo ee ee, ee ee | a Sa ae | ae
5.1.4.

groups in the early 80’s, both soil and stream sediment
having minus 80 mesh (BSS, 177 micron opening) fraction of
both media was shown to provide adequate contrast. The
company is bent on using soil as the sampling medium for its
geochemical survey.

This activity shall be carried-out by a geochemist and two (2)
geo-technicians or aides for a month. The density of base of
slope and ridge soil geochemical sampling is 3 to 5 samples
per square km. This sampling density may be increased to
7-10 samples in areas with widespread and thick laterite
occurrences.

Semi-Detailed Survey

Data gathered from rapid reconnaissance and from
previous data acquired during “BCI” days shall be
incorporated to come up with a survey suited for a
1:25,000 to 1:10,000 scale mapping.

A total of 50 previously dug test pits (old workings) with
elevated nickel values shall be rehabilitated and re-sampled.
Channel sampling on excavated faces shall be implemented.
Samples generated from each sampling points shall include
original/primary sample, duplicate and standard sample.
These samples shall then be subjected to Quality Control
Testing Procedures. Sampling shall be done in a systematic
way so that possible trends in the chemical character of the
deposit may be determined.

A hand auger drilling shall also be conducted as an advance
drilling campaign to explore the soft laterite profile to
delineate potential areas within the proposed tenement area.
Drill holes with encouraging assay values are then to be
deepened using “winkie” drill machine from soft laterite zone
to the hard saprolite horizon. Around 2-3 kg of primary
samples shall be collected for initial sample preparation.

Initial sampling preparations includes systematic logging and
labeling, sun drying, crushing using mallet to approximately
5mm of about 2 kg of dried samples, blending/splitting (~1.7
kg for duplicate sample and 0.3kg for sample to be sent and
analyzed in the laboratory, that requires further
preparations), re-labeling and storage.

Approximately 100 samples will be analyzed for Ni, Fe, Co,
MgO and Al by Atomic Absorption Spectrometry (AAS) to
verify and better understand the quality or values of the
commodities of interest.

Topographic and Location Surveys

A topographic and location survey of the delineated areas is
indeed necessary in mine development planning and design
and for the establishment of legal boundaries. The resulting
tanonqgaranhic man ic ricefiil in accurate decian of arid. natern.
is likewise necessary in planning the site for drill holes during
drilling activity.

The specific survey activities to be carried-out are the
following:

a. Establishment of grid lines or pattern for geochemical
survey and geological mapping survey. The grid lines
shall from 200 m x 200 m to 100 meters x 100 meters
or 50 m. x 50 m. intervals. Based from the above grid
lines, sampling points is normally set at either 50
meters or much closer apart at 25 meters, particularly
on areas with nickel laterite enrichment;

b. Establishment of control (vertical and horizontal)
baselines at various strategic areas of the proposed
exploration site based from the cadastral and land
Survey control stations. Generation of topographic
map for semi-detailed to detailed surveys in scale of
1:5,000 and 1:2,500, respectively with contour
interval from 10 down to 2 meters;

Cc. Determination of the true geographic position,
horizontal and vertical control and true elevation of
mineralized areas, trenches, test pits and drill holes;
and

d. Establishment of legal boundaries of the area applied
for.

This activity shall be conducted for three (3) months bya
team of surveyors and aides consists of two (2) Geodetic
Engineers, five (5) surveying aides and 3 guides/ brushers.
A “Total Station” surveying instrument shall be used for this
activity.

Follow-Up/Detailed Survey

After pinpointing/delineating _ potential target area
encountered during the previous activities, a detailed or
follow-up survey shall be designed and conducted. A
smaller map scale shall be used for the purpose depicting
more details of the findings or data gathered. A 1:5,000 and
a 1:2,500 map scale shall be utilized.

This time, the focus of survey will be concentrated only on
areas with the most promising deposits. Unlike the previous
survey it covers the entire area and its vicinity. Sites having
good exposures will be sampled in greater detail using
transit in grid pattern.

The sampling will be done in a systematic way so that a
possible trend in the nickel values may now be accurately
determined.

Geochemical Soil Survey
Together with the conduct of geological mapping is the
geochemical survey. The sampling medium of this survey
is soil. Soil samples are normally taken from pits dug in
the ground. The depth of sampling horizon is based from
the orientation survey to be conducted prior to the full
exploration activities. But normally, it is being taken at the
B Horizon — the zone of metal accumulation. The most
appropriate sampling will be from base-of-slope, ridge, and
spurs. Sampling shall be carried out at intervals of 50 m to
100 m or at change in lithology. The sampling is being
conducted using either a shovel or a sample pick.

If the depth of sampling cannot be tackled by a shovel,
then a hand auger shall be used.

A pre-numbered, high- wet-strength kraft paper envelope
measuring about 10 cm x 20 cm. shall be used to keep the
samples. In order to reduce weight during sampling, a wet-
sieving procedure (approx. 30 mesh BSS) shall be used
during the traverse.

During this phase, test pitting and trenching shall be
carried out in a number of sites to determine the lateral and
subsurface continuity and character of nickel
enrichment/mineralization. On this stage, sampling will be
done horizontally and vertically to identify any appreciable
changes or variation in the essential chemical constituents
of the materials of interest. In-fill drillings using auger and
“winkie drill machines shall also be carried out.

Grid mapping and closely space sampling shall be
undertaken on areas where the physical and chemical
character appears too variable. All samples taken will be
analyzed for petrographic and ASS.

Approximately 1,500 soil samples and about fifty rock
samples shall be collected. The same field sampling
preparation procedures as presented under item Semi-
Detailed Phase shall also be implemented.

A team of 2 exploration geologists and a geochemist, 6
geo-technicians/geologic aides and varying numbers of
support personnel (locals) shall compose the exploration
team.

5.1.6 Feasibility Studies

After the deposits have been block accurately, a resource
estimation and a mine feasibility study shall be undertaken
to determine the economic viability of the project. This will
be followed by a mine planning and design. Simultaneous
with the preparation of the mine feasibility study, is the
Environmental Impact Assessment Study (EIA) which,
gather and establish baseline information on various critical
environmental aspects and to better safeguard and support
the pronosed nroject Fs
6.0 Identification of Potential Environmental Effects
6.1. OnLand
6.1.1 Surface Disturbance Off the Mineral Property

Road Construction - Earth moving activities during road
construction will displace rocks and soil along road cuts,
which could later be transported by run-offs into existing
watercourses.

Dusts coming from motor vehicles that travel along roads in
built-up areas can pose health hazards to people who have
taken up residences nearby.

Silts and other forms of sediments that are carried by
surface run-offs may be deposited in watercourse that could
adversely affect water quality and increase turbidity. This
could also affect the groundwater recharge and/or
percolation thus adversely affects drinking water supply, in
the nearby community of lands downstream.

Photosynthetic processes of the useful aquatic flora in the
affected waterways may be reduced and could negatively
affect whatever benthic activities of marine organisms and
other aquatic habitats that could still be present.

Migration of forest habitat as a result of the noise and other
disturbances created by equipment and exploration
activities.

The construction of exploration access roads to various sites
could increase accessibility to the remaining forest cover and
thus open these areas to the exploitation of man, i.e., slash-
and-bum kaingin farmers.

Temporary camps can generate organic and inorganic waste
that may contaminate creeks and/or rivers.

6.1.2 Surface Disturbance On the Mineral Property

Road Construction - Earth moving activities during road
construction will entail removal of the vegetative cover, no
matter how limited. The affected area will then be subjected
to the erosion processes by the torrential rains and/or run-
offs. However, during exploration, the clearing and brushing
of foot trails will create only minimal disturbance on
vegetation.

Holes and/or depressions are created in the ground during
trenching, test-pitting and aditting sampling. However, only a
minimal number of test pits and trenches will be introduced
during the exploration period.

Survey Traverse and Stations - a survey program to locate
the boundaries, monuments «and--drill holee will ha
clearing minor negative environmental effect on the
vegetation covers.

Field camp facilities - temporary campsite will be located at
least 100 meters away from creeks and/or river system an
will be provided with proper latrine facilities. A waste
segregation scheme will be introduced to encourage
recycling and to lessen the volume of waste generation. Bio-
degradable waste will be dumped in pits will be covered with
soil and re-vegetated before site abandonment.

Waste / rock dumps - during the course of exploration, very
minimal amounts of rock or waste will be produced. It is
projected that only the channeling, trenching or test pitting
activities will be introduced in the area on a limited basis,
there will be slight no adverse effects on land during the
exploration period.

6.2 On Hydrology and Water Quality

6.2.1

6.2.2

6.2.3

Potential Generation of Acid Mine

Due to the nature of the minerals to be explored, acid
generation potential is nil. Acid Mine or Acid Rock
generations are likely to occur in areas where concentration
of sulphide deposits or mineralization is present. The
proposed area is underlain largely with rocks having
ultrabasic in composition.

The proposed exploration activity may not generate acid
mine even during test pitting or trenching or even during
drilling. However, stockpiled materials having sulphide
minerals or have suphidic ores may generate acid run-off
when exposed to air and water. Oxidation is the main
chemical reaction and reason for an acid drainage.

Siltation and Pollution of Surface Waters

Silts and other forms of sediments that area carried by
surface runoffs may be deposited in watercourses which
could adversely affect water which will result in changes to
the drainage patterns and even induce minor flash floods in
some low areas. We shall provide proper drain channels and
direct the flow to siltation / sediment traps.

Changes in Hydrology

With the very limited surface work area and shallow
excavations, significant changes on hydrology are not
expected. The drainage pattern, the flow rate and the
capacity of stream channels will not be affected with this
exploration work.

6.3. On Ecology

Road Construction Activities. site. preparation of diamond
7.0

change the original land from which could adversely affect
the natural aesthetic view of the area.

Migration of forests habitats as a result of noise and other
disturbances created by equipment and exploration activities
pose a serious environmental concern. Effects of noise on
the ecology is likewise nil as the use of drilling machines will
be managed by providing rubber pads to minimize
vibrations, appropriate muffler to regulate noise level and
proper lubrications of all moving parts.

Dusts coming from motor vehicles that travel along roads in
built-up areas can pose health hazards to people that have
taken up nearby residences.

Displacement and/or loss of flora and fauna may occur as a
result of clearing operation and noise generation.

6.4 On Socio-economic Effects

6.4.1. In this regard, avenues of change in living conditions could
be opened with the creation of new opportunities like
employment and other income generating activities with
accompanying provisions for education, health, business
and other mobility-related activities which overall carries a
positive environmental effect.

Environmental Management Measures Including Costs

From the preceding discussions it was clearly predicted and identified the
possible impacts of the exploration activities. From such prediction and
identification the proponent likewise Prepared and laid-out corresponding
mitigating measures to minimize if not totally eliminate all the impacts the
project may generate. From the facts presented, it can be noted that most
are of short- term duration.

Below are the following measures that the proponent will undertake:

7A Progressive Rehabilitation of Disturbed Land

As a management measure, adequate design will be implemented
for any new road construction required giving emphasis to soil
condition, drainage and proximity to waterways. Roads that are
Properly laid out and constructed on moderate gradient will result in

of soil sce. Planning of new roads will
ssed first. New and

and siltation of water courses. Whenever
necessary, road sections that are likely to be eroded by surface
run-off will be amply protected by rip-rap or ¥
prevent erosion. Trees will also be planted at roadsides. V
use existing access track as much as possible.

7.2 Maintenance of Soil Stockpile

at the excavated soil shall be stockpiled properly in
7.3

74

7.5

76

UL

7.8

waters. The sub-soil and the top soil shall be properly separated
for easy and proper backfilling. Small drainage canal shall be
constructed to divert running water in coming to the stock file
materials.

Maintenance of Roads to Minimize Dust

Dust emissions on roads are maybe confined outside the proposed
contract area. The site is traversed with network of trails that are
more than enough to conduct geological mapping and rock
sampling. These trails are partly vegetated with tropical grasses
that serve and prevent dust emissions. Established roadways can
only be found at the approached of the claim area, however, this
roads will be sprayed with water to minimize dust, especially during
the height of dry season which can truly affects local residents.

Handling of Toxic and Hazardous Materials

Only during drilling that chemicals maybe used. As per previous
discussion, the company will not be using toxic or hazardous
chemicals in the conduct of drilling. An alternative water based
fluids and mud will be utilized instead. Fuel and oil that will be used
by the drill equipment will be properly stored away from water-
courses to prevent contamination. A drain catch will be constructed
So that in case a spillage happens it will be confined in certain area
only. In addition, the drill machine is equipped with drill platform
that can handle spillage of 3-5” of liquid.

Accommodation of other Economic Activities in the Area

With the exploration activities in the area, an initial livelihood
Program may be planned- out to help add income to the residents.

Alternative Plans, if Special Habitat of Flora and Fauna are Affected

Based from previous discussion on the Biological environment, the
area of interest has some wildlife species but not the rare ones.
This will also hold through with the floral system of the area. Plant
nursery will be put up in certain area of the proposed site to support
the rehabilitation program and reforestation of the disturbed areas.

Socio-economic Mitigating Measures

A courtesy call to the people in authority in the area shall be
carried-out prior to any exploration activity in the area.
Acquaintances and consultative meetings to discuss the proposed
exploration works with the proper persons and the people of the
community will be conducted.

Preference will be given to the local residents in hiring personnel
during the entire program.

Abandonment

The progressive rehabilitation conducted during the exploration
works will provide answer to the ahandanmant nian «inne tua
readily and immediately rehabilitate the area. The adaptation
period is very short which in turn very effective and appropriate.

The following are the proposed measures and procedures in the
conduct of an abandonment and rehabilitation programs affected by
the exploration:

A. Camp Site:

All temporary facilities and or structures shall be removed and
disposed off in a proper manner. Re-usable materials shall be kept
or be donated for some noble use.

Compacted surface area of the camp shall be cultivated and
planted with appropriate vegetational covering common to the area.
Temporary garbage pit for organic wastes shall be backfilled
properly to restore disturbed surface.

B. Drill Site:

All drill sites shall be restored in an environmentally acceptable
manner. Sedimentation ponds or drill sumps shall be back-
filled. Disturbed soil shall be restored and re-vegetated.

Empty drums or containers shall be removed, returned or resale
to suppliers for further use if applicable. Safe containers can be
donated to the local community.

Oil spillages is projected to be nil or minimal due to the drill
platform that will be employed. It is capable of collecting 3-5
inches of spilled liquid within the influence of drill equipment.

Disturbed surfaces after each drilling, shall be re-vegetated
immediately to adopt promptly to the local surrounding.

C. Access Road:

Haul roads for drill machine and its accessories contributes
largely to areas projected to be disturbed during detailed stages
of exploration. Drill machine shall be carried-out along sledge
pulled by several numbers of carabaos. Sledge trails shall be
re-vegetated after being used.

D. Unstable slopes:

The proposed project area has an approximate slope gradient
between 5-10%. During the course of exploration study, any
subsurface activity with resultant unstable slopes shall be
immediately remedied with a geotechnical engineering works
and replanted with fast growing trees and other vegetative
covers to ensure stability. Significant areas having unstable
slopes not related the exploration shall be noted and
appropriately informed authorities of its potential risk.

E. Control Measures for Acid Mine/Rock Drainage

8.0

9.0.

In the exploration period, sources of acid run-off are outcrops
subject to subsurface investigation such as test pits, trenches
and even drill holes. The following are the control measures in
the generation or occurrence of acid rock drainage.

1. In trenches or test pits:

Stockpiled materials having sulphide minerals or have
suphidic ores coming from the outcrops may generate acid
run-off when exposed to air and water. Oxidation is the main
chemical reaction and reason for an acid drainage. To
control occurrence, is to neutralize potential acid materials
(pam) with lime or limestone. Other measures intended to
be carried-out is to bury or isolate pam with clay cover to
prevent entry of air and water. But the best measure to be
implemented is the immediate back filling and restoration of
these ground openings before any significant chemical
reaction take place.

2. In Drill Holes:

All drill holes after an extensive study shall be appropriately
plug to prevent contact of sulphidic ores, should there be
any, with air and water. Selected holes for future study shall
be properly cemented and inserted with plastic pipe with
cap. These holes may serves as monitoring well and
avenues for several studies to be conducted in the future
specially in the conduct of an environmental impact
assessment.

ENVIRONMENTAL MANAGEMENT COST ESTIMATES

For the whole work involved, the environmental management cost
estimate is

PhP 1,500,000.00

Attachment

Environmental Matrix, Schedule of Activities and Budget
NAMRIA MAP in scale of 1:50,000

10.0 Name and Signature of Applicant or Person preparing the
Environmental Work Program

Prepared By:

PRIMO M. MANLANSING
Geologist

PRC License No. 0036
PTRNo. 5202 gb:

Issued on: ben 4, 2ap
At: Bawor Qun

Cm aa

Conforme:

FILIPINAS MINING CORPORATION:

‘AN MICHAEL LUZ HERLIHY
nior Vice-President- COO

FILIPINAS MINING CORPORATION
No. 551 Ma. Cristina Street, Ayala Alabang Village
Muntinlupa City, Metro Manila

SUMMARY MATRIX IMPACT AND MITIGATING MEASURES

Activity Impact Mitigating Timing Cost
Measures
Construction/restoration or | Loss of vegetation | ¢ Use existing

upgrading of access roads

access tracks
as much as
possible

Siltation/Turbidity

Put up settling
ponds and/or
sediment traps

Immediately upon
implementation of
earth works

Erosion

.

.

Minimize slope
stockpile
Provide drain
tunnels
Minimize
stockpiling and
accumulation of
unwanted
debris or waste
Promote growth
of
grasses/shrubs
over the
stockpile to
prevent erosion
Conduct regular
road
maintenance

- same as above-

Excavations

Depression of
selected areas due to
excavation

°

Backfill the
area
immediately
after target
completion

Implement after
completion

The amount of
PhP 1,500,000.00
representing more
than the 10% cost
of exploration is
alloted for the
implementation of
this work program.

The amount will
be apportioned to
each item of the
work program.

Entrapment of stray
animals or children

Fencing off of
excavations
using ropes and
twigs

Provide
warning device
and safety
reminders to
passersby

Immediate
implementation
upon start of activity

Erosion

Topsoil should
be stockpiled
separate from

subsoil and
maintain low
angles

Stockpiles — or
erosion prone
areas should be
provided with
drain channels
to prevent
erosion
Stockpiled
should be put at
low prone
erosion areas

Implement as project
progresses

Soil Compaction

Ripping the
contour to
Promote natural
plant growth

Ensure that
slope are
stabilized to
prevent erosion

Done
simultaneously with
activity

stockpiled

topsoil > same as above-
¢ Established a
nursery during
the exploration
program for
Progressive
rehabilitation
© maintain the
natural specie
of the area
Hydrology and Water
Quality
Excavation Acid Rock drainage | © Immediate
backfilling of
test pits and
plugging of
drill holes after
study is
completed
¢ Test pits and | Done
trenches will be | simultaneously with
provided with | on-going project
canvass to
prevent water
from seeping
into the
excavation and
create adverse
chemical
reaction
Use of Drilling Chemicals Water and Soil e Will use
Contamination biogradable
fluids
¢ Refueling areas | -same as above-
shall be
provided with
bunds and lined
with
impervious
materials to
prevent soil
contamination
Clearing of Vegetation Siltation/Turbidity |e Provide
silt/sediment
traps
© Provide
temporary
siltponds and | Done
permit the | simultaneously with
release of | project
clear water
only.
Desiltation
should be
done
regularly to
make ponds
efficient.
Mixed silt
materials
with soil
stockpiled
Camping Contamination of | © Locate
river due to campsite at
generation of human least 100 meters | Implement
waste away from | immediately upon
creek/river start of operation

system and
provide proper
latrine
Introduce waste
segregation

avoided = and
noise

generation kept
to barest
minimum

Waste generation

Foul odor, health
problem, water
pollution, visual
nuisance, displaced
sensitive flora and
fauna

A specific site
away from any
source of water
will be
designated for
waste dumping,
organic waste
will be buried
in pits,
inorganic waste
collected and
taken out of site
for possible

Implemented
immediately upon
start of
operation/program

recycling |
Site Clearing Loss of rare specie |» Areas identified
of flora and fauna as special

habitat of flora
and fauna will
be avoided and
its existence
will be reported
to government
agencies

~same as above-

Socio-economic Effects

Project Implementation

Displacement of
socio-economic
activities

Promote
employment
opportunities
by giving
priority on
available job
Provide just
compensation
to residents on
private areas
disturbed by the

project
Misinformation on project Disharmonious © Conduct IEC
implementation relatioship between activities before
the residents and the project

contrators

implementation
to keep the
personnel =&
staff, residents
and LGU well
informed of the
programs of the
company

Keep an open
communication
with the
community
through regular
meetings to
give an update
on the project
status

Meet the
community
after the project
has been
accomplished
to give them
information
with regard to
the findings and
future company
plans involving
the area

Progressively
implemented to keep
the

abreast with
program

wment and Natit
s and Geosciences 2:
mrt re

esources

should be
regularly done

Roads should
be sprayed with
water during
summer period

Provide table
drains at water
prone areas to

prevent erosion
Unsafe working condition Health hazards to © Provide all
workers employees with

protective

equipment and
medical

attention

All workers
should be
required to

submit medical
certificate prior
to hiring so that
they are fit to
work

Implemented
throughout the life
of the project

Increase of migration

Increase of migration

Disharmonious
relationship with

Limit the hiring
of non-resident

residents and lost of workers to
tradition or culture technical
personnel
° Priorities for
employment
shall be given
to all resident
of the
concerned
municipality

Saran REI
of Environment and Natura! Re:
ines and Geoscient

